NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0714n.06
                             Filed: October 4, 2006

                                           03-4546/05-4330

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MARJETA SILO and JOVAN SILO,                          )
                                                      )
        Petitioners,                                  )
                                                      )    ON PETITION FOR REVIEW OF AN
v.                                                    )    ORDER OF THE BOARD OF
                                                      )    IMMIGRATION APPEALS
JOHN ASHCROFT,                                        )
                                                      )
        Respondent.                                   )




      Before: NORRIS and DAUGHTREY, Circuit Judges, and MARBLEY,* District
Judge.


        PER CURIAM. The petitioners, Marjeta and Jovan Silo, seek review of the order

of the Board of Immigration Appeals that affirmed a ruling by an immigration judge denying

asylum and withholding of removal, but granting their request for voluntary departure. The

Silos claim to have suffered past political persecution in Albania based on political beliefs

and ethnic identity. Specifically, Marjeta Silo claims that she was persecuted on the

ground of her opposition to the Albanian government’s laws and social norms targeting

women. She testified in the immigration court that she had lost her job as a teacher due

to speaking out to students and fellow teachers in favor of equal rights for women. Jovan



        *
         The Hon. Algenon L. Marbley, United States District Judge for the Southern District of Ohio, sitting
by designation.
03-4546
Silo v. Ashcroft

Silo is part Serb and asserts that, due to his ethnic identity and the fact that he spoke out

in one Democratic Party meeting, he has suffered persecution.


       Because the petitioners had little or no verified documentation to support their

claims, the immigration judge noted that credibility was of “extreme importance” to the

outcome of their application for relief. But the immigration judge also expressed significant

reservations about the petitioners’ credibility, especially that of Jovan Silo.    The judge

ultimately held, as a matter of law, that Marjeta Silo’s claim “d[id] not rise to the level of

persecution as it is cognizable on any of the enumerated grounds” of the Immigration and

Nationality Act and that Jovan Silo had failed to establish past persecution based on his

political beliefs.


       The petitioners appealed the immigration judge’s decision to the Board of

Immigration Appeals, which affirmed without an opinion, and subsequently filed a petition

for review in this court. Following oral argument in July 2005, we held the case in

abeyance, relying on the petitioners’ stated intention to file a motion to reopen with the

Board. Apparently, the ensuing motion to reopen was untimely, but the Board nevertheless

considered the merits and denied the motion, on the ground that the petitioners had failed

to show that changed conditions in Albania were material to their case.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we conclude that there is substantial evidence in the record

to support the immigration judge’s decision. Even if the judge had credited all of the

                                            -2-
03-4546
Silo v. Ashcroft

testimony, the evidence would not have established the existence of past persecution or

a basis for a well-founded fear of future persecution to the extent required for purposes of

granting asylum. Moreover, there is no merit to the petitioners’ claim that the Board of

Immigration Appeals initially denied them the right to review by affirming the decision of the

immigration judge without an opinion. See Dekko v. INS, 351 F.3d 7171 (6th Cir. 2003).

Finally, we agree with the Board’s determination that there are no grounds to permit

reopening.


       For the reasons set out above, we deny the petitions for review and AFFIRM the

decision of the Board of Immigration Appeals.




                                            -3-